                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERIC X. RAMBERT,                              :
     Plaintiff,                               :
                                              :
        v.                                    :       CIVIL ACTION NO. 19-CV-5249
                                              :
LAWRENCE KRASNER, et al.,                     :
    Defendants.                               :

                                             ORDER

        AND NOW, this 20th day of February, 2020, upon consideration of Eric X. Rambert’s

Declaration in Support of Motion to Proceed In Forma Pauperis (ECF No. 10), Prisoner Trust

Fund Account Statements (ECF No. 13 & 15), “Amended Memorandum of Law in Support of

Order to Show Cause for an [sic] Preliminary Injunction and a Temporary Restraining Order,”

(ECF No. 11), Amended Complaint (ECF No. 12), and “Notice for the Judge” (ECF No. 14) it

is ORDERED that:

        1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.     Eric X. Rambert, #AM-9223, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI Pine Grove or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Rambert’s inmate account; or (b) the

average monthly balance in Rambert’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount
in Rambert’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Rambert’s inmate account until the fees are paid. Each payment shall refer

to the docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Pine Grove.

       4.      The Complaint and Amended Complaint are DEEMED filed.

       5.      Rambert’s Amended Complaint is DISMISSED in its entirety pursuant to 28

U.S.C. § 1915(e)(2)(B)(i)-(ii). Rambert’s claims are DISMISSED WITH PREJUDICE, with

the exception of: (1) any claims barred by Heck v. Humphrey, which will be DISMISSED

WITHOUT PREJUDICE to Rambert filing a new civil action only in the event his underlying

convictions and/or sentence are vacated or otherwise invalidated; and (2) Rambert’s claims

under state law, which are DISMISSED WITHOUT PREJUDICE to Rambert’s reassertion of

those claims in state court if he chooses to do so. Rambert may not file a second amended

complaint in this case.

       6.      Rambert’s requests for preliminary injunctive relief are DENIED.

       7.      The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:


                                                       /s/ Jeffrey L. Schmehl
                                            JEFFREY L. SCHMEHL, J.
